Citation Nr: 0308233	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date for an increased 
rating for acromioclavicular hypertrophy with impingement, 
left shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to assignment of a compensable evaluation for 
status post acromioclavicular separation, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1954 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

On a VA Form 9 received in March 2003, the veteran checked 
the appropriate block to request a Board hearing at the RO.  
However, it does not appear that any action has been taken to 
schedule a Board hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO.  After the 
hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report, the case should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




